



Exhibit 10.1
EXECUTION VERSION
FOURTEENTH OMNIBUS AMENDMENT AND
PAYOFF AND REALLOCATION AGREEMENT
(Apple Ridge Funding LLC)




        THIS Fourteenth Omnibus Amendment and Payoff and Reallocation Agreement
(this “Amendment”) is entered into this 4th day of June, 2020 for the purpose of
making amendments to the documents described in this Amendment and for the
purpose of setting forth the agreement of the parties hereto with respect to the
payoff of a portion of the Series 2011-1 Notes and reallocations related
thereto.
        WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware
corporation (“Cartus”), (ii) Cartus Financial Corporation, a Delaware
corporation (“CFC”), (iii) Apple Ridge Services Corporation, a Delaware
corporation (“ARSC”) (iv) Apple Ridge Funding LLC, a limited liability company
organized under the laws of the State of Delaware (the “Issuer”), (v) Realogy
Group LLC (f/k/a Realogy Corporation), a Delaware limited liability company
(“Realogy”), (vi) U.S. Bank National Association, a national banking association
(“U.S. Bank”), as indenture trustee (the “Indenture Trustee”), paying agent,
authentication agent, and transfer agent and registrar, (vii) the Managing
Agents party to the Note Purchase Agreement defined below, (viii) the Purchasers
party to the Note Purchase Agreement defined below and (ix) Crédit Agricole
Corporate and Investment Bank (“CA-CIB”), as Administrative Agent and Lead
Arranger (the “Administrative Agent”).
WHEREAS, this Amendment relates to the following documents (as such documents
have previously been amended):


         (i) Purchase Agreement, dated as of April 25, 2000 (the “Purchase
Agreement”), by and between Cartus and CFC;


         (ii) Transfer and Servicing Agreement, dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”), by and among ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee, and
the Indenture Trustee;


(iii) Receivables Purchase Agreement, dated as of April 25, 2000 (the
“Receivables Purchase Agreement”), by and between CFC and ARSC;


         (iv) Master Indenture, dated as of April 25, 2000 (the “Master
Indenture”), by and between the Issuer and U.S. Bank, as indenture trustee,
paying agent, authentication agent and transfer agent and registrar;


          (v)  Series 2011-1 Indenture Supplement dated as of December 16, 2011
(the “Indenture Supplement”; and the Master Indenture as supplemented by the
Indenture Supplement, the “Indenture”) by and between the Issuer and U.S. Bank,
as indenture trustee, paying agent, authentication agent and transfer agent and
registrar;



--------------------------------------------------------------------------------







(vi) Note Purchase Agreement, dated as of December 14, 2011 (the “Note Purchase
Agreement”), among the Issuer, Cartus, as Servicer, the financial institutions
and commercial paper conduits party thereto and the Administrative Agent,
relating to the Series 2011-1 Secured Variable Funding Notes.
         
        WHEREAS, the Purchase Agreement, the Transfer and Servicing Agreement,
the Receivables Purchase Agreement, the Master Indenture, the Indenture
Supplement and the Note Purchase Agreement are collectively referred to in this
Amendment as the “Affected Documents”; and


WHEREAS, terms used in this Amendment and not defined herein shall have the
meanings assigned to such terms in the Master Indenture, and, if not defined
therein, as defined in the Indenture Supplement:


        NOW, THEREFORE, the parties hereto hereby recognize and agree:


1. Amendments to Indenture Supplement. Effective as of the date hereof, the
Indenture Supplement is hereby amended as follows:
(a) The definition of “Fee Letter” set forth in Section 2.01 of the Indenture
Supplement is hereby amended and restated in its entirety to read as follows:
“Fee Letter” shall mean that certain Third Amended and Restated Fee Letter,
dated June 4, 2020, by and among the Issuer, the Administrative Agent and the
Managing Agents in connection with the Note Purchase Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.


(b) The definition of “Stated Amount” set forth in Section 2.01 of the Indenture
Supplement is hereby amended and restated in its entirety to read as follows:
“Stated Amount” shall mean $200,000,000 as such amount may be reduced or
increased from time to time pursuant to Section 2.05 of the Note Purchase
Agreement.


2. Amendments to Note Purchase Agreement. Effective as of the date hereof, the
Note Purchase Agreement is hereby amended as follows:
(a) The definition of “Commitment Termination Date” set forth in Section 1.01 of
the Note Purchase Agreement is hereby amended to delete therefrom the reference
to “June 5, 2020” and to substitute therefor the date “August 5, 2020”.
(b) Schedule II to the Note Purchase Agreement is hereby amended and restated in
its entirety in the form attached hereto as Exhibit A.


2



--------------------------------------------------------------------------------





3.Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture and Sections 2.05(a) and 2.11 of the Note Purchase
Agreement).
4.Request of Extension of Term. The Issuer hereby requests that the Commitment
Termination Date, as amended hereby, be further extended to June 4, 2021. 
Notwithstanding any provision of the Note Purchase Agreement, including, without
limitation, Section 2.11, the Issuer shall not be required to deliver any
additional notice of such request to the Managing Agents.  None of the Committed
Purchasers have any obligation to agree to such request or to otherwise extend
the Commitment Termination Date.
5.Agreement With Respect to Payoff and Reallocation; Non-Pro Rata Decrease;
Consents.
(a) Payoff and Reallocation Amount. At or before 12:00 noon (New York time) on
the date hereof (the “Payment Time”), Issuer shall deposit, or cause to be
deposited, in the Collection Account, in immediately available funds, the
applicable amounts set forth in paragraph (b)(i) below (such amounts,
collectively, the “Issuer Payoff Amount”). At or before the Payment Time, each
of Crédit Agricole Corporate and Investment Bank (or any Purchaser in its
Purchaser Group), The Bank of Nova Scotia (or any Purchaser in its Purchaser
Group) and Barclays Bank PLC (or any Purchaser in its Purchaser Group) shall
deposit, or cause to be deposited, in the Collection Account, in immediately
available funds, the applicable amounts set forth in paragraph (b)(ii) below
(such amounts, collectively, the “Purchaser Reallocation Amount” and, together
with the Issuer Payoff Amount, the “Payoff and Reallocation Amount”). The Payoff
and Reallocation Amount shall be wired to the parties identified in Schedule I
hereto in accordance with the applicable payment instructions set forth on
Schedule II hereto.
(b) Deposits in Collection Account.
(i) Issuer hereby agrees that it will by the Payment Time, deposit (or cause to
be deposited) in the Collection Account, an amount, in immediately available
funds, equal to $54,038.06, which represents all accrued Monthly Interest,
Monthly Program Fees and all other amounts owing as of the Payment Time to Wells
Fargo Bank, National Association (“Wells Fargo”) as Managing Agent or to the
Purchasers in the Purchaser Group for which it acts as Managing Agent pursuant
to the Indenture Supplement or the Note Purchase Agreement (other than the share
of the Series Outstanding Amount funded by the Purchaser Group for which it acts
as Managing Agent). If the Payoff and Reallocation Amount is not received by
Wells Fargo by 5:00 p.m. (New York time) on the date hereof, and if not received
by 5:00 p.m. (New York time) on any day to occur thereafter, then the Issuer
shall owe to Wells Fargo, and shall deposit or cause to be deposited in the
Collection Account, an additional amount, in immediately available funds, equal
to $1,443.90 for each such day until Wells Fargo receives the Payoff and
Reallocation Amount.
3



--------------------------------------------------------------------------------



(ii)  Crédit Agricole Corporate and Investment Bank hereby agrees that the
Purchasers in its Purchaser Group will by the Payment Time, deposit (or cause to
be deposited) in the Collection Account, an amount, in immediately available
funds, equal to $11,992,500.00. The Bank of Nova Scotia hereby agrees that the
Purchasers in its Purchaser Group will by the Payment Time, deposit (or cause to
be deposited) in the Collection Account, an amount, in immediately available
funds, equal to $7,020,000.00. Barclays Bank PLC hereby agrees that the
Purchasers in its Purchaser Group will by the Payment Time, deposit (or cause to
be deposited) in the Collection Account, an amount, in immediately available
funds, equal to $2,925,000.00. The aggregate amounts deposited pursuant to this
Section 5(b)(ii) represent the share of the Series Outstanding Amount funded by
the Purchaser Group for which Wells Fargo acts as Managing Agent. Each of the
parties hereto agree that the deposit of such amounts into the Collection
Account pursuant to this Section 5(b)(ii) shall constitute an Increase by the
respective Purchasers.
(c) Distribution by Indenture Trustee.
(i) The Indenture Trustee is hereby authorized and directed, as Indenture
Trustee under the Indenture, at the Payment Time (or, if the amounts required to
be deposited into the Collection Account pursuant to paragraph (a) above have
not been deposited prior to the Payment Time, at such later time that such
amounts have been so deposited), to withdraw and initiate the distribution to
each of the parties listed on Schedule I hereto (the “Payoff and Release
Parties”) of the amounts deposited into the Collection Account as described
above in accordance with the instructions set forth on Schedule II hereto.
(ii) Each of the parties hereto agrees that upon the distribution of the amounts
described above in accordance with Schedule I hereto, the Series 2011-1 Note in
favor of Wells Fargo shall be paid in full and discharged and deemed by all
parties hereto to be cancelled as of the date hereof. Wells Fargo agrees to
deliver the original of its Series 2011-1 Note to the Indenture Trustee as soon
as practicable. The Indenture Trustee is hereby authorized and directed to
cancel such Series 2011-1 Note upon receipt thereof.
(iii) These directions are irrevocable and each of the parties hereto waives all
notice, timing or other requirements set forth in any of the Transaction
Documents with respect to the repayment of the share of the Series Outstanding
Amount funded by the Purchaser Group for which Wells Fargo acts as Managing
Agent and the cancellation of the Series 2011-1 Note in favor of Wells Fargo.
Each party hereto hereby (a) consents to this Amendment and the terms and
conditions contemplated hereby, (b) directs the Indenture Trustee to consent to,
accept and execute this Amendment, and (c) waives any conditions precedent or
other requirements set forth in the Indenture or any of the other Transaction
Documents to the Indenture Trustee’s acceptance of this Amendment. To the extent
the provisions of this Amendment conflict with the Indenture, the Note Purchase
Agreement or any other Transaction Document, the parties hereto agree that the
terms contained herein shall be controlling.
4



--------------------------------------------------------------------------------



(iv) U.S. Bank assumes no responsibility for the correctness of the recitals
contained herein and shall not be responsible or accountable in any way
whatsoever for, or with respect to, the validity, execution (other than with
respect to itself) or sufficiency of this Amendment, and makes no
representations with respect thereto. In entering into this Amendment, U.S. Bank
shall be entitled to the benefit of every provision of the Indenture relating to
the conduct of, affecting the liability of, or affording protection to it in its
capacity as, the Indenture Trustee or in any of its other capacities thereunder,
subject to any exceptions and restrictions contained in such provisions.
(d) Release. Effective as of the date hereof upon receipt of its portion of the
Payoff and Reallocation Amount, (i) Wells Fargo shall relinquish its respective
rights and be released from its respective obligations in any capacity under the
Note Purchase Agreement and each other Transaction Document, (ii) Wells Fargo’s
funding commitments (including its Commitment and obligation to fund any
Increases) shall be terminated and (iii) Wells Fargo shall cease to be a party
to the Note Purchase Agreement and the other Transaction Documents and shall
have no further rights or obligations thereunder except for rights and
obligations which by their terms expressly survive termination of the Note
Purchase Agreement and its obligations pursuant to Section 6.05 of the Note
Purchase Agreement for events, actions or omissions occurring prior to the
termination of Wells Fargo’s rights and obligations under the Transaction
Documents hereunder.
(e) Existing Fee Letter. Wells Fargo acknowledges and agrees that
notwithstanding the terms of that certain Second Amended and Restated Fee
Letter, dated as of September 11, 2013 (the “Existing Fee Letter”), by and among
the Issuer, the Administrative Agent, Wells Fargo and the other Managing Agents
party thereto, the consent of Wells Fargo shall not be required in order to
amend, restate, supplement or otherwise modify, or waive any provision of or
provide any consent under, the Existing Fee Letter.
(f) Non-Pro Rata Payments. Notwithstanding any provision of the Indenture
Supplement, the Note Purchase Agreement or any other Transaction Document to the
contrary, each of the Managing Agents and the Purchasers hereby consents to the
non-pro rata payments in respect of the share of the Series Outstanding Amount
funded by the Purchaser Group for which Wells Fargo acts as Managing Agent.
5



--------------------------------------------------------------------------------





(g) Waiver of Notice. Each party hereto acknowledges and agrees to each of the
payments, terminations and releases set forth in this Section 5, and expressly
waives any notice or other applicable requirement set forth in the Indenture or
any other Transaction Document as a prerequisite or condition precedent to such
payments, terminations and releases.
(h) Consents. To the extent that any consent of any party hereto is required
under any other agreement to which it is a party for any of the transactions to
be effected hereby, such party hereby grants such consent and waives any notice
requirements or condition precedent to the effectiveness of any such
transactions set forth in any agreement to which it is a party that has not been
satisfied as of the date hereof (other than any requirements or conditions
precedent set forth in this Amendment).
6.Further Assurances. The Issuer hereby reaffirms its agreements and obligations
under Section 3.04 of the Master Indenture and Clause 6 of the Deed of Charge
dated 16 December 2011 between the Issuer and the Indenture Trustee (the “Deed
of Charge”), including, without limitation, with respect to the Charged Property
(as defined in the Deed of Charge).
7.Conditions Precedent. This Amendment shall be effective upon (a) the Indenture
Trustee’s receipt of counterparts to (i) this Amendment and (ii) the Fee Letter,
in each case, duly executed by each of the parties thereto, (b) the Issuer’s
payment of all fees required to be paid on or prior to the date hereof in
accordance with the Fee Letter in accordance with the terms thereof, (c) the
receipt by each Payoff and Release Party, by wire transfer of immediately
available funds to the applicable account specified on Schedule II hereto, of an
amount equal to its respective portion of the Payoff and Reallocation Amount and
(d) the Issuer’s payment and/or reimbursement, to the extent invoiced, of the
Administrative Agent’s, each Managing Agent’s and each Purchaser’s reasonable
costs and expenses incurred in connection with this Amendment and the other
Transaction Documents.
8.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
9.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
10.References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
6



--------------------------------------------------------------------------------



terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.
11.Reaffirmation of Performance Guaranty. Effective as of the date hereof,
Realogy, in its capacity as the Performance Guarantor under the Performance
Guaranty, hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.
12.No Waiver. This Amendment shall not be deemed, either expressly or impliedly,
to waive, amend or supplement any provision of the Affected Documents other than
as set forth herein, each of which Affected Documents, as modified hereby,
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.
13.Issuer Representations re: Outstanding Series. As of the date hereof, the
Issuer represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.
[SIGNATURE PAGES FOLLOW]


7




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION


By: /s/ Eric J. Barnes
Name: Eric J. Barnes
Title: SVP, CFO




CARTUS FINANCIAL CORPORATION


By: /s/ Eric J. Barnes
Name: Eric J. Barnes
Title: SVP, CFO




APPLE RIDGE SERVICES CORPORATION


By: /s/ Eric J. Barnes
Name: Eric J. Barnes
Title: SVP, CFO




APPLE RIDGE FUNDING LLC


By: /s/ Eric J. Barnes
Name: Eric J. Barnes
Title: SVP, CFO




REALOGY GROUP LLC


By: /s/ Seth Truwit
Name: Seth Truwit
Title: Senior Vice President




U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar


By: /s/ Brian Giel
Name: Brian Giel
Title: Vice President
Signature Page to Fourteenth Omnibus Amendment and Payoff and Reallocation
Agreement



--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, a
Managing Agent and a Committed Purchaser


By: /s/ Tina Kourmpetis 
Name: Tina Kourmpetis
Title:


By: /s/ Michael Guarda  
Name: Michael Guarda
Title: Managing Director




ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser


By: /s/ Tina Kourmpetis 
Name: Tina Kourmpetis
Title:


By: /s/ Michael Guarda  
Name: Michael Guarda
Title: Managing Director




THE BANK OF NOVA SCOTIA, as a Managing Agent and a Committed Purchaser


By: /s/ Doug Noe  
Name: Doug Noe
Title: Managing Director




LIBERTY STREET FUNDING LLC, as a Conduit Purchaser


By: /s/ Jill A. Russo  
Name: Jill A. Russo
Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent and a Committed
Purchaser


By: /s/ Dale Abernathy  
Name: Dale Abernathy
Title: Director
Signature Page to Fourteenth Omnibus Amendment and Payoff and Reallocation
Agreement



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Managing Agent


By: /s/ David Hufnagel  
Name: David Hufnagel
Title: Director




SHEFFIELD RECEIVABLES COMPANY LLC, as a Committed Purchaser and a Conduit
Purchaser


By: /s/ David Hufnagel  
Name: David Hufnagel
Title: Director
Signature Page to Fourteenth Omnibus Amendment and Payoff and Reallocation
Agreement




--------------------------------------------------------------------------------



EXHIBIT A


SCHEDULE II
PURCHASER GROUP INFORMATION

Managing AgentConduit Purchaser(s)Committed Purchaser(s)CommitmentPurchaser
Group LimitTypeCrédit Agricole Corporate and Investment Bank
Atlantic Asset Securitization LLC


Crédit Agricole Corporate and Investment Bank$108,000,000$108,000,000CP Funding
Purchaser GroupThe Bank of Nova ScotiaLiberty Street Funding LLCThe Bank of Nova
Scotia$62,000,000$62,000,000
CP Funding Purchaser Group


Barclays Bank PLCSheffield Receivables Company LLCSheffield Receivables Company
LLC$30,000,000$30,000,000CP Funding Purchaser GroupTOTAL$200,000,000$200,000,000







--------------------------------------------------------------------------------





SCHEDULE I


PAYOFF AND REALLOCATION AMOUNT
        As of the Payment Time, the portion of the Payoff and Reallocation
Amount with respect to each of the Payoff and Release Parties is as set forth
below:
Wells Fargo Bank, National Association $21,991,538.06 (plus, if the Payoff and
Reallocation Amount is not received by Wells Fargo Bank, National Association by
5:00 p.m. (New York time) on the date hereof, and if not received by 5:00 p.m.
(New York time) on any day to occur thereafter, $1,443.90 for each such day)

